United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2233
                                   ___________

Dilca Elisa Perez Perez,             *
                                     *
            Petitioner,              *
                                     * Petition for Review of
      v.                             * an Order of the Board
                                     * of Immigration Appeals.
                     1
Michael B. Mukasey, United States    *
Attorney General,                    * [UNPUBLISHED]
                                     *
            Respondent.              *
                                ___________

                             Submitted: May 14, 2008
                                Filed: June 3, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Guatemalan native and citizen Dilca Elisa Perez Perez (Perez) petitions for
review of an order of the Board of Immigration Appeals (BIA), which affirmed an
Immigration Judge’s (IJ’s) denial of asylum and withholding of removal. We deny
the petition.



      1
       Michael B. Mukasey has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
      First, we lack jurisdiction to review the BIA’s determination that Perez’s
asylum application was time-barred. See 8 U.S.C. § 1158(a)(3); Ngure v. Ashcroft,
367 F.3d 975, 989 (8th Cir. 2004).

       Second, we conclude that substantial evidence in the record supported the
BIA’s denial of withholding of removal. See Miah v. Mukasey, 519 F.3d 784, 787
(8th Cir. 2008) (denial of withholding of removal reviewed under substantial-evidence
standard). Perez failed to show a clear probability that she will face persecution on
account of a protected ground if she returned to Guatemala. See Ming Ming Wijono
v. Gonzales, 439 F.3d 868, 872 (8th Cir. 2006) (applicant seeking withholding of
removal had burden to show clear probability of persecution, which is same as
showing persecution is more likely than not to occur). Her evidence did not
adequately show past persecution or a well-founded fear of future persecution. See
Setiadi v. Gonzales, 437 F.3d 710, 713-14 (8th Cir. 2006) (past persecution does not
normally include unfulfilled threats of physical injury, and even minor beatings do not
usually rise to level of past persecution; allegations of general fear of persecution
because of isolated acts of violence against someone other than petitioner are usually
insufficient to establish fear of future persecution); Huang v. INS, 421 F.3d 125, 129
(2d Cir. 2005) (per curiam) (in absence of solid support in record for alien’s assertion
that he would be persecuted, his fear was “speculative at best”); Bernal-Rendon v.
Gonzales, 419 F.3d 877, 881 (8th Cir. 2005) (alien’s fear of persecution is reduced
when family remains unharmed in native country).

      Accordingly, we deny the petition.
                     ______________________________




                                          -2-